t c memo united_states tax_court a wayne and linda d doudney petitioners v commissioner of internal revenue respondent docket nos filed date a wayne doudney and linda d doudney pro sese ronald s chun for respondent memorandum opinion marvel judge by separate notices of deficiency respondent determined the following income_tax deficiencies and additions to tax with respect to petitioners’ federal income taxes 1all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references continued year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure dollar_figure petitioners filed a separate petition for each year contesting respondent’s determinations because these cases present common issues of fact and law they were consolidated for trial briefing and opinion pursuant to rule a after concessions the issues for decision are whether petitioners properly deducted capital losses on schedule d capital_gains_and_losses for whether respondent properly determined that petitioners had unreported capital_gain income for whether petitioners properly deducted various expenses on schedule c profit or loss from business for and whether petitioners properly deducted expenses on schedule f profit or loss from farming for and whether petitioners properly deducted real_estate_taxes charitable_contributions and unreimbursed business_expenses on schedule a itemized_deductions for continued are to the tax_court rules_of_practice and procedure 2in the notice_of_deficiency for respondent included dollar_figure of unreported capital_gain income in petitioners’ tax_determination at trial petitioner a wayne doudney conceded that this was taxable_income to him and his wife whether petitioners properly deducted charitable_contributions and state and local_taxes on schedule a for whether petitioners properly claimed a dependency_exemption for a child for and whether petitioners are liable for additions to tax under sec_6651 for and background petitioners were married during and petitioners resided in detroit texas when their petitions in these cases were filed unless otherwise indicated petitioner refers to a wayne doudney on date petitioners mailed form sec_1040x amended u s individual income_tax returns for and to respondent who received them on date after petitioners mailed the amended returns respondent requested 3respondent also determined self-employment adjustments of dollar_figure and dollar_figure for and respectively the adjustments are computational and turn on our resolution of the issue of deductibility of the schedules c profit or loss from business and f profit or loss from farming expenses petitioners did not separately challenge the adjustments and we do not further discuss them 4mr doudney attended the trial alone but he stated on the record that mrs doudney authorized him to speak on her behalf during the trial in these cases 5there is no evidence in the record to show whether petitioners filed original form sec_1040 u s individual income_tax returns for the years in issue and if so when documentation regarding the dependency_exemption for a child and for the following items description of item dollar_figure -0- short-term_capital_loss -0- long-term_capital_loss big_number dollar_figure schedule c expenses big_number big_number schedule f expenses -0- big_number real_estate_taxes -0- big_number state local_income_taxes big_number charitable_contributions big_number -0- unreimbursed business_expenses big_number rate reduction credit -0- on a date that does not appear in the record petitioners sent respondent documentation substantiating certain of the items respondent allowed the losses and schedule a deductions that petitioners substantiated on date respondent issued separate notices of deficiency for and that disallowed petitioners’ remaining capital losses increased petitioners’ capital_gains disallowed the remaining disputed expenses from schedules a c and f for lack of substantiation and imposed additions to tax for failing to file timely returns on date petitioners filed timely petitions contesting respondent’s determinations 6for respondent allowed real_estate_taxes of dollar_figure and cash contributions of dollar_figure in respondent allowed a deduction for state_and_local_income_taxes of dollar_figure and the standard_deduction of dollar_figure for respondent also allowed a short-term_capital_loss of dollar_figure however respondent also determined an unreported long-term_capital_gain in of dollar_figure the long-term_capital_gain is still in dispute on date respondent scheduled a branerton_conference with petitioner regarding respondent’s adjustments to petitioners’ and amended returns see 61_tc_691 petitioner was unable to attend the meeting but his attorney-in-fact mr mattatall attended in his place at the meeting mr mattatall produced four affidavits of fact that summarily declared among other things that all of the claimed losses deductions and 7at the time of this trial mr mattatall had been enjoined by the united_states from directly or indirectly acting as a return preparer or assisting in or directing the preparation of federal tax returns for any person or entity other than himself or further appearing as a representative on behalf of any person or organization whose tax_liabilities are under examination by the irs united_states v mattatall no cv ddp pjwx pincite c d cal date order granting plaintiff’s motion for contempt and second amended injunction of which we take judicial_notice pursuant to fed r evid in a footnote to the order the u s district_court for the central district of california provided the following pertinent explanation in support of its position the government attaches the transcript of an interview between the irs and a taxpayer who brought mattatall along as his return preparer and representative at the interview mattatall insisted that the taxpayer could choose to submit an affidavit that his tax_return was correct and that regardless of the irs’s request for documents or other information the affidavit is all that the taxpayer need provide the government argues that mattatall’s position is frivolous and the court agrees sec_7602 of the internal_revenue_code authorizes the irs to examine any books papers records or other data which may be relevant to an inquiry into the correctness of any_tax return sec_7602 mattatall’s assertion that an affidavit is sufficient is unfounded exemptions were correct as reported mr mattatall did not offer any other documentation to respondent on date the trial in petitioners’ case was held during the trial petitioner introduced into evidence only the four affidavits previously produced by mr mattatall to substantiate the disallowed losses deductions and exemption although petitioner testified that he had records to support the claimed deductions and losses he did not provide the records to respondent before trial as required by the court’s standing_pretrial_order nor did petitioner offer them into evidence at trial petitioners contend that they have been denied due process because they were deprived of the opportunity to substantiate the amounts reported on their returns during the date meeting burden_of_proof generally discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 however the burden_of_proof may shift to the commissioner under sec_7491 if the 8mr doudney made two affidavits one for and one for mrs doudney also made one affidavit for and one for taxpayer has produced credible_evidence relating to the tax_liability at issue and has met his substantiation requirements maintained required records and cooperated with the secretary’s reasonable requests for documents witnesses and meetings petitioners have produced no credible_evidence supporting their disputed capital_transactions or their disallowed deductions and exemption petitioners produced only summary affidavits of fact that declared the accuracy of each line of petitioners’ amended returns petitioners made no effort to provide respondent with any receipts canceled checks copies of invoices or other records to substantiate the items claimed on their amended returns that respondent disallowed because petitioners failed both to cooperate with respondent and to substantiate their losses and deductions we conclude that petitioners did not satisfy the requirements of sec_7491 and that the burden_of_proof remains with petitioners on all issues capital_transactions sec_1001 requires all gains or losses on the sale of capital assets to be reported on the taxpayer’s return unless a separate code section provides otherwise although petitioners provided some documentation during the examination to substantiate a small capital_loss for petitioners did not substantiate the remaining losses claimed at trial petitioners did not produce any credible_evidence to substantiate the claimed losses or to contest respondent’s determination that petitioners had long-term_capital_gain income for instead petitioners relied solely on the four summary affidavits submitted to respondent during the examination of their and amended returns because petitioners have failed to prove that respondent’s determinations disallowing petitioners’ capital losses and adjusting petitioners’ capital_gain income are in error we sustain respondent’s determination recalculating petitioners’ capital_gain income for and respondent’s determination disallowing the balance of petitioners’ capital losses substantiation of deductions petitioners deducted business_expenses on schedules c and f and claimed itemized_deductions on schedule a for and the pertinent code sections authorizing such deductions are sec_162 sec_164 and sec_170 under sec_162 a taxpayer may deduct ordinary and necessary business_expenses incurred or paid during the taxable_year an ordinary_expense is one that is common and acceptable in the particular business welch v helvering u s pincite- a necessary expense is an expense that is appropriate and 9respondent’s capital_gain adjustment for resulted from respondent’s disallowing the basis claimed by petitioners in connection with reported sales of some stock helpful in carrying_on_a_trade_or_business 82_tc_538 under sec_164 a taxpayer may deduct state and local real_property and income taxes paid_or_accrued during the taxable_year a real_property tax is one that is imposed upon real_property to benefit the general_public welfare sec_1_164-3 income_tax regs a state_or_local_tax is one that is imposed by a state by a possession_of_the_united_states by a political_subdivision of either or by the district of columbia sec_1_164-3 income_tax regs sec_170 allows a deduction for charitable_contributions made to qualifying organizations a taxpayer claiming a charitable deduction of money must maintain a copy of the donation check a receipt of the donation by the donee organization or some other reliable written evidence of donation sec_1_170a-13 income_tax regs contributions of property require at a minimum a receipt by the donee including the name of the donee the date and location of the donation and a reasonable description of the property donated sec_1_170a-13 where it is unrealistic to obtain a receipt the taxpayer must maintain reliable written records of his contributions see id all deductions however are a matter of legislative grace and the taxpayer must clearly demonstrate entitlement to the claimed deductions 503_us_79 a taxpayer must keep records adequate to allow the commissioner to establish the amount of his deductions see sec_6001 sec_1_6001-1 income_tax regs a taxpayer must also produce those records upon request for inspection by authorized internal revenue officers or employees sec_7602 sec_1_6001-1 income_tax regs we are not required to accept an interested party’s self-serving testimony that is uncorroborated by persuasive evidence see 87_tc_74 petitioners’ position throughout this case has been that they have adequately substantiated their schedules a c and f expenses because they stated under oath that the expenses were correct that position is wrong and we reject it petitioners had an obligation to substantiate their deductions in the manner required by the code sec_6001 sec_1_6001-1 income_tax regs petitioners also had an obligation to produce the required records upon request by respondent sec_7602 the affidavits were not sufficient to satisfy petitioners’ affirmative obligation under sec_6001 and sec_7602 to keep records substantiating their deductions and to produce those records to respondent upon request see eg kolbeck v commissioner tcmemo_2005_253 because we do not disturb respondent’s determination when the only evidence offered to refute it consists of petitioner’s self-serving testimony and affidavits that the expenses claimed are correct and accurate we sustain respondent’s determination disallowing petitioners’ claimed schedules a c and f expenses for and geiger v commissioner tcmemo_1969_159 citing 7_tc_245 affd 175_f2d_500 2d cir affd 440_f2d_688 9th cir dependency_exemption sec_151 and c allows a taxpayer to claim a personal_exemption for each dependent in order to be entitled to the deduction the taxpayer must show that the person for whom a dependency_exemption is claimed meets the statutory definition of dependent see sec_152 although petitioners claimed that they were entitled to a dependency_deduction for a child on their amended_return petitioners did not introduce any credible_evidence to establish that the child satisfied the definition of dependent under sec_152 consequently we sustain respondent’s determination disallowing the dependency_exemption petitioners claimed for a child for sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return in the amount of percent of the tax_liability required to be shown on the return for each month during which such failure continues but not exceeding percent in the aggregate unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see sec_6651 469_us_241 38_f3d_440 9th cir harris v commissioner tcmemo_1998_332 sec_7491 imposes the burden of production with respect to additions to tax on the commissioner once the commissioner produces evidence that it is appropriate to impose on a taxpayer the additions to tax the taxpayer must then prove that he is not liable for them 116_tc_438 in this case respondent did not satisfy his burden of production under sec_7491 the extremely sparse record in this case includes no evidence whether original returns were filed and if so whendollar_figure the only returns in the record are petitioners’ amended returns for and the only filing_date in the record is the filing_date for the amended returns because respondent has failed to produce any evidence that petitioners failed to file timely original returns for and 10in his pretrial memorandum respondent represented that respondent’s agent filed substitute filed returns sfr’s for taxable years and however statements in pretrial memoranda are not evidence respondent did not introduce forms certificates of assessments payments and other specified matters or any other evidence from which we could determine that petitioners failed to file timely returns for and we do not sustain respondent’s determination that petitioners are liable for the sec_6651 addition_to_tax for and due process petitioners’ principal argument in this case is that they were denied due process during the date meeting with respondent although petitioners’ argument is not entirely clear we understand the argument to be that petitioners were entitled to document their return positions by affidavits and that respondent denied them due process by refusing to accept the affidavits due process requires that an adequate opportunity be afforded for a later judicial determination of the legal rights of the taxpayer 283_us_589 an adequate opportunity requires that the taxpayer be heard ‘at a meaningful time and in a meaningful manner ’ 424_us_319 quoting 380_us_545 see also 99_tc_533 petitioner not denied due process where he was afforded ample opportunity to be heard and explain petitioner’s right to a trial in this court satisfies that requirement see catania v commissioner tcmemo_1986_ petitioners have not been denied their due process rights they had several opportunities to verify the amounts reported on their returns both before and during this litigation petitioners did not produce records substantiating their disputed return positions during the examination of their amended returns nor did they produce any at the date meeting or for trial petitioners adamantly insisted that the affidavits were sufficient to satisfy their obligations to maintain records and produce them to respondent upon request although petitioners’ position was misguided and ill-advised they had opportunities during the examination and during trial to be heard at a meaningful time and in a meaningful manner consequently we reject petitioners’ due process argument to reflect the foregoing decisions will be entered under rule
